922 F.2d 841
136 L.R.R.M. (BNA) 2152
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.INTERN. BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL NO. 8,Plaintiff-Appellant,v.C & M ELECTRIC, Defendant-Appellee.
No. 90-3233.
United States Court of Appeals, Sixth Circuit.
Jan. 3, 1991.

Before KRUPANSKY, RALPH B. GUY, Jr. and SUHRHEINRICH, Circuit Judges.
PER CURIAM.


1
Plaintiff-appellant, Local Number 8 of the International Brotherhood of Electrical Workers (Union), appeals the dismissal of its action against defendant-appellee, C & M Electric (Company).  The district court dismissed the complaint, finding that subject matter jurisdiction over the controversy was lacking under section 301 of the Labor Management Relations Act, 29 U.S.C. Sec. 185.


2
This litigation arose out of a dispute between the Union and the Company in connection with the construction of a Wal-Mart store in Napoleon, Ohio in September, 1989.  The Company, which had sub-contracted to perform the electrical work at the construction site, employed only non-Union labor, allegedly at wages below the prevailing rate paid to Union labor in that region of Ohio.  The Union picketed the site, protesting the absence of Union labor and payment of sub-standard wages.  In settlement of the dispute, the Union and the Company entered into an agreement whereby the Company agreed to replace itself with a firm that employed Union labor, and to withdraw from the site as soon as possible.  The Company allegedly breached this agreement, and the Union subsequently commenced suit under section 301.


3
The district court held that the agreement at issue was not the type of contract that may serve as the subject of a section 301 action because it had not been entered into between a union and a company employing members of that union.    District 2 Marine Engineers v. Grand Bassa Tanker, 663 F.2d 392, 398 (2d Cir.1981).  Upon review of the arguments of the parties and of the applicable law, this court finds that the judgment of the district court should be affirmed for the reasons stated in its opinion of February 26, 1990.


4
Accordingly, the judgment of the district court dismissing the complaint for lack of subject matter jurisdiction is hereby affirmed.